Mr. Justice Garrigues
delivered the opinion of the court:
The object of this action was to have the court declare that a co-partnership existed for working a lease on the Stratton’s Independence Limited mines, and for an accounting. The answer admits the co-partnership once .existed; but alleges that it was mutually dissolved September 7, 1910,* at which time there was a complete acquittance. It is claimed this was a plea of confession and avoidance, casting the burden of proof upon defendant. Admitting it, the record shows plaintiff voluntarily assumed the burden of proof: We have read the entire record and briefs with care. There is no need of narrating the evidence. It was conflicting, and the court found the issues joined, in favor of defendant. We find no error in the case of sufficient importance to warrant a reversal. Affirmed.
Chief Justice Campbell and Mr. Justice Musser concur.